Citation Nr: 1207619	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for bilateral hearing loss, for purposes of accrued benefits.

3.  Entitlement to service connection for diabetes mellitus, for purposes of accrued benefits.

4.  Entitlement to service connection for pancytopenia, for purposes of accrued benefits.

5.  Entitlement to service connection for sleep apnea, for purposes of accrued benefits.

6.  Entitlement to service connection for memory loss, for purposes of accrued benefits.

7.  Entitlement to service connection for a cervical spine disorder, for purposes of accrued benefits.

8.  Entitlement to service connection for arthritis, for purposes of accrued benefits.

9.  Entitlement to service connection for acute myelogenous leukemia/myelodysplastic syndrome, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served from November 1960 to November 1980.  The appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claims for service connection for the cause of the Veteran's death and accrued benefits.  

In October 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Thereafter, the Board requested and obtained a Veterans Health Administration (VHA) opinion regarding her service connection claim.  A copy of that VHA opinion was sent to the appellant in September 2011.  At that time, the Board also advised her that she had 60 days to submit additional evidence in connection with her pending claims.  In response, the appellant provided additional copies of service records, medical article excerpts, and lay statements pertaining to her cause of death and accrued benefits claims.  That newly received evidence was not accompanied by a waiver of RO consideration.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Nevertheless, because service connection for the Veteran's cause of death is being granted, the appellant is not prejudiced by consideration of the additional evidence submitted with respect to that claim.

The appellant's accrued benefits claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008, from acute myelogenous leukemia due to myelodysplastic syndrome.

2.  The Veteran was not service connected for any disabilities during the course of his lifetime.  

3.  The competent and credible evidence of record is at least in equipoise as to whether the Veteran's in-service exposure to benzene contributed to the onset or hastened the progression of his fatal myelodysplastic syndrome.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).

A current disability must be related to service or to an incident of service origin.  An appellant seeking disability benefits must establish the existence of a disability and a connection between that disability and the Veteran's service.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection may be granted on a presumptive basis for certain chronic diseases, including leukemia, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the record before the Board consists of service personnel and medical records, post-service medical records, a June 2008 death certificate, a September 2011 Veterans Health Administration (VHA) opinion, and medical literature, lay statements, and Travel Board hearing testimony from the Veteran's surviving spouse.

The Board now turns to the pertinent evidence of record.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  The Veteran's June 2008 death certificate lists his immediate cause of death as acute myelogenous leukemia (AML) due to myelodysplastic syndrome (MDS).  No other diseases are listed as primary or contributory causes of death.

The Veteran was not service connected for any disabilities at the time he died or at any other point in his lifetime.  Nevertheless, his surviving spouse now asserts that his MDS and ensuing AML were caused by in-service exposure to herbicides, benzene, and other toxic chemicals.  In light of her contentions, the Board will now consider whether service connection for the Veteran's cause of death is warranted as secondary to herbicide exposure or on a direct or presumptive basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Diseases associated with exposure to certain herbicide agents will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(e) (2011).  Moreover, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

Here, the Veteran's service personnel records confirm that he received the Vietnam Campaign Medal, Vietnam Service Medal, and Republic of Vietnam Meritorious Unit Citation, and that he was credited with Vietnam service from November 2, 1971, to November 22, 1971.  However, those records do not show, and the appellant does not contend, that the Veteran had actual in-country service in Vietnam.  Instead, she alleges that the Veteran was directly exposed to herbicides while working aboard aircraft carriers in the Gulf of Tonkin off the northern shore of Vietnam.  Specifically, the appellant asserts that, as aviation mechanic, the Veteran inspected and repaired aircraft that were contaminated with herbicides.  

While mindful of the appellant's allegations, the Board notes that, even if in-service herbicide exposure were conceded, service connection for the Veteran's cause of death would not be warranted on a presumptive basis.  That is because the particular strain of leukemia from which he died has not been shown to have a positive association with herbicide exposure.  On the contrary, only chronic B-cell leukemias, including prolymphocytic leukemia and hairy cell leukemia, have been presumptively linked to herbicide exposure.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  Accordingly, the Board finds that service connection cannot be granted under the provisions of 38 C.F.R. § 3.309(e) and will instead consider the alternate theories raised in support of the appellant's claim.

In addition to linking the Veteran's death to herbicide exposure, the appellant contends that he died as a result of complications from in-service benzene exposure.  She further maintains that he encountered benzene and other toxic chemicals on a frequent basis during his more than 10 years of service as a Navy aircraft mechanic, both during and after the Vietnam War.

The appellant's account of in-service chemical exposure is corroborated by the Veteran's service medical records.  Specifically, those records show that, in an undated medical surveillance questionnaire, the Veteran summarized history of in-service exposure to welding fumes, chromic acid, paint thinners, polyurethane paint, hydroxyethyl vinyl deuteroporphyrin fluid, fiberglass particles, and other potentially hazardous chemicals.  However, he did not report that that his in-service chemical exposure had caused him to develop any specific health problems. 

Additional service medical records show that, on his May 1960 entrance examination and subsequent routine physicals, the Veteran acknowledged a history of blood in his urine dating back to when he was six years old.  However, that childhood condition was not shown to have any current residuals that would disqualify him from service.  Thus, in the absence of any other clear or convincing evidence of a preexisting disability, the Board considers the Veteran to have been sound upon entering the military.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).  Accordingly, the Board finds that the theory of service connection due to the aggravation of a preexisting disability is not for application in this case.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & 2011) 38 C.F.R. § 3.306 (2011).

Subsequent service medical records, dated in June and August 1978 and in May 1980, reveal that the Veteran was treated for high levels of uric acid and hyperuricemia.  However, those records are negative for any complaints or clinical findings of other hematological abnormalities or cancers.  Nor were any such problems contended or shown on examination in May 1980, shortly before the Veteran left the military.  Consequently, the Board finds that chronicity in service is not established with respect to the appellant's cause of death claim and will instead consider whether a continuity of symptoms after service supports that claim.  38 C.F.R. § 3.303(b) (2011).

The Veteran's post-service medical records show that in May 2003 he sought treatment for anemia and related symptoms and was diagnosed with polymyalgia rheumatica, giant cell arteritis, and pancytopenia.  He was later afforded an August 2004 VA Agent Orange examination in which reported a history of in-service herbicide exposure off the shore of Vietnam.  However, the August 2004 VA examiner did not to relate the Veteran's reported herbicide exposure to his current hematological symptoms.  

The record thereafter shows that the Veteran continued to seek treatment for anemia, excessive bleeding, fatigue, weakness, shortness of breath, and related hematological symptoms, which in 2004 were found to support a formal diagnosis of MDS.  Despite aggressive treatment, the Veteran's hematological symptoms steadily worsened.  By January 2008, his MDS had progressed to AML, which culminated in his death six months later.

Prior to his death, a private hematology and oncology consultant who treated the Veteran for MDS/AML submitted written statements, dated in July 2005, January 2006, and March 2006, indicating that disorder and its associated symptoms were likely caused by his in-service herbicide and benzene exposure.  Additionally, a second private treating physician opined in an August 2007 written statement that the Veteran's MDS was at least as likely as not related to his herbicide exposure.  That private physician further opined that the Veteran's in-service exposure to aircraft fuels and benzene was also a potential factor in his development of MDS and AML.  However, neither private physician provided a rationale for the findings or indicated that they were based on a review of the Veteran's service medical records.   

Notwithstanding the aforementioned private opinions, a VA medical provider who examined the Veteran in January 2006 indicated that it was impossible to associate his current hematological condition with his reported toxin exposure in the military without resorting to pure speculation.  Then, in a November 2006 addendum opinion, that VA examiner was unable to find data linking Agent Orange and MDS, and did not to comment on whether a link existed between that disorder and the Veteran's reported benzene exposure.

Following the Veteran's death, the appellant submitted Internet-based medical literature purporting to show that AML was not a genetic or contagious disorder, but was instead a disease caused by chemicals and pesticides.  She also submitted written statements and Board testimony indicating that the Veteran had been a nonsmoker for the vast majority of his life and that his relocation to the Seattle area, which was known for its concentration of benzene, had not occurred until after the onset of his MDS symptoms.

In March 2011, the Board requested a VHA opinion from a hematologist regarding whether the Veteran's alleged in-service exposure to Agent Orange, benzene, and other toxic chemicals, or any other aspect of his active duty, had played a role in his death.  Specifically, the Board asked that the hematologist assess the probability that any in-service exposure to herbicides, benzene, or other toxic chemicals had contributed to the onset, or hastened the progression, of the Veteran's fatal MDS/AML.  The Board also requested that the hematologist address whether the Veteran's in-service treatment for hematuria, high levels of uric acid, and hyperuricemia were factors in his death.  Finally, the Board directed the hematologist to comment on whether there was clear and convincing evidence that any hematologic disorder had preexisted the Veteran's active duty and, if so, whether such a disorder had permanently worsened in service and then contributed substantially and materially to his death.

In September 2011, the Board received a response from a staff hematologist at a VA Medical Center who, after reviewing the claims folder and relevant medical literature, determined that it was less likely than not that the Veteran's alleged in-service exposure to herbicides had caused or contributed substantially or materially to his death.  Additionally, the VHA examiner found no evidence of a relationship between the Veteran's in-service hematuria, high levels of uric acid, and hyperuricemia and his cause of death.  That examiner also determined that there was no clear and convincing evidence that any hematological disease had preexisted the Veteran's service and, thus, no basis to conclude that such a disorder had factored in his death.  

Notwithstanding those negative etiological findings, the VHA examiner determined that a positive nexus likely existed between the Veteran's in-service benzene exposure and his fatal illness.  The VHA examiner noted that, according to the Center for Disease Control, benzene was an acknowledged risk factor for the development of MDS.  The examiner further noted that this particular chemical was known to be present in paints to which the Veteran, by his own admission, had been extensively exposed in service.  That examiner then observed that the Veteran's in-service medical surveillance questionnaire responses, detailing his exposure to paints, thinners, resin, polyurethene, and hydro-viscous drive fluids, had been overlooked or ignored by his VA medical provider.  That oversight, the VHA examiner added, was likely responsible for the VA provider's speculative January 2006 opinion, which declined to definitively state whether a nexus existed between the Veteran's in-service chemical exposure and his cause of death.  

In addition to rendering the above findings, the September 2011 VHA examiner acknowledged that the Veteran's in-service account of benzene exposure was not supported by any contemporaneous clinical evidence.  Nevertheless, that examiner observed that the Veteran's in-service account was consistent with his post-service reports of benzene exposure, which his private treating physicians had used as a basis for their positive nexus opinions.  The VHA examiner then opined that, assuming the veracity of the Veteran's reports of chronic in-service benzene exposure, it was at least as likely as not (50 percent probability or greater) that such exposure had contributed to, or hastened the progression, of his fatal MDS/AML.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board considers the September 2011 VHA opinion to be the most probative and persuasive evidence of record.  That opinion was based on a thorough and detailed review of service and post-service medical records, relevant medical literature, and other pertinent information in the Veteran's claims folder.  Additionally, that opinion was supported by a detailed rationale, which demonstrated a knowledge of the Veteran's clinical history and was rendered by a VA physician with specialized training in the field of medicine (hematology) relevant to the appellant's claim.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the September 2011 VHA opinion constitutes the most recent medical evidence of record and was undertaken directly address the issue on appeal.  Further, that opinion expressly addressed and reconciled the conflicting findings of the Veteran's private treating physicians, who positively related his MDS to his active service, and the January 2006 VA medical provider, who could not specify whether such a nexus existed, but did not consider the Veteran's in-service account of exposure to benzene-laden paint.  

The Board recognizes that the private physicians' opinions were based entirely on the Veteran's uncorroborated statements and were unaccompanied by any rationale.  Moreover, the findings of the January 2006 VA medical provider were inherently speculative in nature.  Therefore, neither set of medical opinion evidence is sufficient, standing alone, to adjudicate the appellant's claim.  Sklar v. Brown, 5 Vet. App. 140 (1993) (if an examiner does not provide a rationale for an opinion, that weighs against the probative value of the opinion); Swann v. Brown, 5 Vet. App. 229 (1993) (findings based solely on a Veteran's uncorroborated reports are no more probative than facts alleged by the Veteran himself); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus).  Nevertheless, those medical opinions, once reconciled in the context of the VHA examiner's report, constitute relevant evidence that the Board can use in assessing the merits of that claim. 

The Board recognizes that the September 2011 VHA examiner's report was itself somewhat speculative.  That report left open the possibility that the Veteran's account of in-service benzene exposure was not fully competent and credible.  Such a finding would weigh against the establishment of a definitive link between his MDS and active duty.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  While mindful of that prospect of uncertainty, however, the Board finds that preponderance of the evidence shows that the Veteran did, in fact, incur significant benzene exposure in service.  In this regard, the Board observes that, while a layperson, the Veteran was competent to report that he was exposed in service to paint and chemical solvents, such as paint thinners, resin, polyurethane, and HDL fluids, which have been known to contain benzene.  38 C.F.R. § 3.307(b) (2011); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board notes that the Veteran's initial reports of benzene exposure occurred while he was still in service, when his recollection of such exposure was presumably fresh and long before he or his spouse had any motive to apply for VA benefits.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Moreover, those in-service reports are wholly consistent with the Veteran's subsequent statements, which were rendered shortly before his death in connection with his claim for service connection for MDS.  And, those reports were accepted without comment by service personnel at the time.  Such internal consistency bolsters the overall credibility of the Veteran's account of in-service benzene exposure.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In light of the foregoing, the Board finds the Veteran's reports of in-service benzene exposure to be intrinsically competent and credible.  Additionally, the Board considers it significant that, in his September 2011 report, the VHA examiner set forth in great detail how the Veteran's in-service account of chemical exposure was supported by the other evidence of record, specifically his own post-service lay assertions, the findings of his private treating providers, and the pertinent medical literature.  Admittedly, that examiner also noted that if the Navy had no other records about the paints and associated solvents to which the Veteran was exposed, then the question of a an in-service nexus could not be accurately answered.  Nevertheless, that examiner emphasized that the only description in the medical service record, the Medical Surveillance Questionnaire, shows that the Veteran claimed specific exposures to paint, a likely source of benzene, and no other information in the record or elsewhere disputes that claim.  In making that determination, the VHA examiner clearly signaled that it was at least as likely as not that the Veteran had been exposed to significant levels of benzene in service.  Thus, absent any competent and definitive contradictory evidence, the Board accepts that such in-service exposure did, in fact, occur.

The above factual finding, in tandem with the VHA's examiner's September 2011 medical opinion, constitutes probative evidence of a nexus between the Veteran's active service and the illness that precipitated his death.  The examiner expressly opined that, assuming the veracity of the Veteran's report of in-service benzene exposure, an account which, for the foregoing reasons, the Board has accepted as corroborated, that exposure would more likely than not have contributed to the onset, or hastened the progression, of his fatal MDS/AML.  The examiner's finding of a positive correlation is underscored by contrast with his expressly negative nexus opinions with respect to the other in-service risk factors, including exposure to herbicides and treatment for hematuria, uric acid, hyperuricemia, and a preexisting hematologic disorder, which allegedly contributed to the Veteran's death.  Moreover, the Board observes that the appellant is not prejudiced by the Board's interpretation of the VHA examiner's opinion, which is fully favorable to her claim.

Based on a careful review of the pertinent evidence, the Board finds that the service and post-service records and, in particular, the September 2011 VHA examiner's opinion, establish a positive medical nexus between the Veteran's conceded in-service benzene exposure and his cause of death.  That weighs in favor of the appellant's claim.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Additionally, the Board is mindful that the appellant has provided written statements and Travel Board testimony regarding the Veteran's lack of post-service exposure to benzene and other toxic chemicals associated with MDS/AML.  The Board observes that, just as the Veteran was competent to report significant chemical exposure in service, the appellant, as his spouse of nearly 50 years, is competent to testify that he did not incur comparable levels of exposure after leaving the military.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the appellant is competent to testify as to what the Veteran's treating physicians told her about AML not being a genetic or contagious disease but, rather, a complication of long-term exposure to toxins, such as benzene.  Moreover, the appellant's testimony is considered credible as it is consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Indeed, her testimony is directly supported by the medical literature concerning the risk factors associated with MDS and AML.  That medical literature, in combination with the Center for Disease Control study referenced in the VHA examiner's September 2011 report, adds to the overall weight of evidence supporting the appellant's claim.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran was exposed to significant levels of benzene in service and whether such exposure contributed substantially and materially to his death.  Accordingly, resolving all reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This determination represents a complete grant of the benefits sought on appeal.  Thus, the Board need not further consider the other theories raised in connection with the appellant's cause of death claim.  


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the appellant's claims for service connection for bilateral hearing loss, diabetes mellitus, pancytopenia, sleep apnea, memory loss, a cervical spine disorder, arthritis, and MDS/AML, all for purposes of accrued benefits.

While a Veteran's claim for service connection terminates at the time of his death, a qualified survivor may continue, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42 (1994).  Moreover, while an accrued benefits claim is separate from a claim for service connection claim filed prior to the Veteran's death, that accrued benefits claim is nevertheless derivative of the Veteran's initial claim.  Thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by the VA to which a Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death, and due to the Veteran but unpaid will, upon the death of the Veteran, be paid to his spouse, children, or dependent parent.  38 U.S.C.A. § 5121(a) (West 2002 & 2011); 38 C.F.R. § 3.1000 (2011).

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002 & 2011); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

Here, the Veteran died while he had claims pending for service connection for bilateral hearing loss, diabetes mellitus, pancytopenia, sleep apnea, memory loss, a cervical spine disorder, arthritis, and MDS/AML.  One month after his death, in July 2008, the appellant submitted claims for those disabilities for accrued benefits purposes.  Therefore, her claims were timely filed.

The record thereafter shows that, following the issuance of a September 2008 rating decision denying the accrued benefits claims listed above, the appellant filed a timely notice of disagreement with respect to each of those claims.  She later testified in connection with those claims at her October 2010 Travel Board hearing.  Nevertheless, it does not appear that the RO has yet issued a statement of the case with respect to her claims for accrued benefits for sleep apnea, memory loss, a cervical spine disorder, arthritis, and MDS/AML.  Accordingly, the Board finds that, on remand, a statement of the case should be issued with respect to those specific claims.  Manlincon v. West, 12 Vet. App. 238 (1999).

Because the appellant's claims are for the purpose of accrued benefits, the Board is barred from considering evidence received after the date of the Veteran's death other than service or VA records that were constructively of record at the time of death.  38 U.S.C.A. § 5121(a) (West 2002 & 2011); 38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  The Board acknowledges that, in response to VA correspondence dated in September 2011, the appellant supplemented her claims with lay statements, medical literature, and service personnel documents, none of which was previously of record.  However, because the above lay statements and medical literature were not received until after the Veteran's death, that evidence may not be considered in connection with the appellant's claims for accrued benefits.  38 U.S.C.A. § 5121(a) (West 2002 & 2011); 38 C.F.R. § 3.1000(a) (2011).  Conversely, the Board finds that the service personnel records, which the appellant also submitted in response to VA's September 2011 correspondence, may be considered in support of her accrued benefits claims.  Indeed, that evidence was constructively of record at the time of the Veteran's death, even though it was not previously addressed by VA adjudicators.

Significantly, the appellant did not provide a waiver of initial RO review with respect to the Veteran's recently submitted service records.  38 C.F.R. §§ 19.37, 20.1304 (2011).  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that, on remand, the appellant's accrued benefits claims should be reviewed with consideration of the Veteran's newly submitted service records.  While the Board acknowledges that it has already reviewed that newly submitted evidence, it has done so solely for the purpose of granting service connection for the Veteran's cause of death and remanding the claims for accrued benefits.  Neither of those actions is prejudicial to the appellant.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the issues of entitlement to service connection for sleep apnea, memory loss, a cervical spine disorder, arthritis, and MDS/AML, for accrued benefits purposes.  The appellant should be informed of her appeal rights and the need to file a timely substantive appeal to perfect her appeal.

2.  Then, readjudicate the claims remaining on appeal.  If any aspect of the decision remains adverse to the appellant, issue a supplemental statement of the case that specifically addresses the service personnel records that she submitted in response to VA correspondence dated in September 2011.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


